Citation Nr: 0321049	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for glaucoma, to 
include as due to herbicide exposure.  
 
4.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and L.L.T.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970 and from November 1971 to June 1973.   Service in 
Vietnam is indicated by the evidence of record.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a September 1999 rating decision 
of the Louisville, Kentucky, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran was afforded a videoconference hearing before a 
Veterans Law Judge in July 2001.  This case was remanded to 
the RO for additional evidentiary development in October 
2001.  In April 2003, the RO issued a supplemental statement 
of the case which continued to deny the veteran's claims.  

In July 2003, the veteran was advised that the Veterans Law 
Judge who presided at the July 2001 hearing was no longer 
employed by the Board.  The veteran was advised of his right 
to another hearing before another Veterans Law Judge.  In 
July 2003, the veteran declined an additional hearing.  The 
Board wishes to make it clear that the transcript of the July 
2001 hearing is of record and has been carefully reviewed.

The issues of entitlement to an increased rating for type II 
diabetes mellitus and entitlement to service connection for 
glaucoma will be addressed in the Remand section of this 
decision.  

Issue not currently on appeal

The veteran's appeal originally included the issue of 
entitlement to an increased rating for post traumatic stress 
disorder (PTSD).  In an April 2003 rating decision, the 
disability rating for PTSD was increased from 30 percent to 
100 percent.  This constitutes a full grant of the benefit 
sought on appeal with respect to that issue.  Therefore, the 
claim for an increased rating for PTSD is no longer before 
the Board for appellate review.  See AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  The veteran served as a cannoneer in Vietnam and is a 
veteran of combat. 

2.  Right ear hearing loss was first demonstrated in 1998, 
over 25 years after the veteran's discharge from service; 
there is no competent medical evidence of record linking the 
veteran's current right ear hearing loss to his active 
service.

3.  Left ear hearing loss for VA purposes is not shown by the 
evidence of record. 

4.  Competent medical evidence does not reveal that the 
veteran's skin disorder is causally related to any incident 
of his military service, to include herbicide exposure in 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or due to 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2002).  

2.  A skin disorder was not incurred in or due to active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he sustained bilateral 
hearing loss as a result of in-service exposure to acoustic 
trauma and that he should therefore be granted service 
connection for that disorder.  He is also seeking entitlement 
to service connection for a skin disorder, which he claims 
resulted from exposure to herbicides in Vietnam. 

As discussed elsewhere in this decision, two issues are being 
remanded.  The Board's decision on the merits will be limited 
to two issues on appeal, entitlement to service connection 
for bilateral hearing loss and entitlement to service 
connection for skin disease.  

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
2000 Statement of the Case (SOC), and the April 2003 
Supplemental Statement of the Case (SSOC).  Crucially, the 
veteran was notified by letter from the RO in October 2001 of 
the evidence necessary to substantiate his claims as well as 
the evidence he was expected to obtain and which evidence VA 
would obtain.  That three page letter specifically explained 
the requirements of the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA and private medical records, and 
reports of VA examinations.  The veteran testified about 
symptoms of and treatment for the claimed disabilities at a 
video hearing in July 2001.  The RO completed the development 
requested in the Board's October 2001 remand.  VA 
examinations were conducted in April 2002 and in May 2002; 
the reports of those examinations will be discussed in the 
Board's decision below.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The Board additionally observes that the veteran has been 
accorded appropriate due process throughout the course of 
this appeal.  As noted in the Introduction above, he 
testified at a personal hearing before a Veterans Law Judge 
at the RO.  
See 38 C.F.R. § 3.103 (2002).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.  



1.  Entitlement to service connection for bilateral hearing 
loss.

Factual Background

The veteran's DD Form 214 shows that he served in Vietnam and 
that his military occupation specialty (MOS) was cannoneer.  

The veteran's service medical records for both periods of 
active service are negative for complaint, treatment or 
diagnosis of bilateral hearing loss.  His discharge 
examination from his second period of active duty in June 
1973 revealed pure tone thresholds of 10, 15, 10, 5, and 5 in 
the right ear, and 15, 10, 10, 5, and 5 in the left ear, at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  

Records from the VA Medical Center (VAMC) in Lexington, 
Kentucky dated from 1993 to 2001 are associated with the 
claims file.  The records are entirely negative for any 
evidence of hearing loss prior to 1998.  In October 1998, the 
veteran was afforded an audiological evaluation.  The 
audiologist was S. L.  The veteran reported a gradual 
decrease in his hearing in the right ear since service.  He 
denied any history of medical treatment to his ears.  He 
indicated that he was a gunner in service, and had had more 
noise exposure to the right ear.  It was noted that pure tone 
thresholds revealed profound hearing loss across all 
frequencies in the right ear and were normal in the left ear.  
The assessment was good functional hearing in the right ear, 
no response in the left ear.  There was no opinion regarding 
any etiological relationship with service provided.  The 
remainder of the records are negative for references to 
hearing loss.  

In July 2001, the veteran testified that he first noticed 
hearing loss in his right ear when he got out of service 
because people would ask him why he was not listening.  He 
stated that he served in Vietnam for 14 months as an 
artilleryman and was exposed to loud noises from 8-inch 
howitzers.  He stated that he was not given ear protection, 
but sometimes stuffed cotton in his ears.  He indicated that 
he did not have a hearing test until several years after 
service.  He indicated that the evaluation was performed by a 
"Mrs. L." at the Lexington VAMC.  He maintained that she 
told him that his hearing loss was related to noise exposure 
in service.  The veteran stated that after service he did 
"call shop work" which involved a lot of paperwork.  He 
currently wears bilateral hearing aids.  See July 2001 
hearing transcript.  

The veteran was afforded a VA audiological evaluation in May 
2002.  The claims file reviewed.  The veteran's chief 
complaint was decreased hearing in his right ear.  He did not 
know when he lost his hearing, but thought it had been a slow 
gradual loss.  He reported that loud noise exposure from 
howitzers, helicopter engines, and vehicle engines while in 
the service.  He indicated that he was a factory worker after 
service and did some truck driving.  

Audiometric testing revealed the following pure tone 
threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
10
15
15
15
15

Speech recognition was 92 percent in the right ear and could 
not be tested in the left ear.  The diagnosis was profound 
sensorineural hearing loss in the right ear and normal 
hearing in the left ear.  The examiner opined that the 
veteran's current hearing loss was not likely due to his 
military experience.  The examiner noted that the entrance 
and exit examinations from the veteran's second period of 
service revealed no hearing loss in either ear.  

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  Determining whether evidence establishes that 
a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each case, and 
assessment of the credibility, probative value, and relative 
weight of the evidence. There is no statutory or regulatory 
limitation on the types of evidence that may be used in any 
case to support a finding that a veteran engaged in combat 
with the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an assertion 
that the veteran engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.  See VAOPGCPREC 12-99.

The Court has rendered a decision which further clarifies the 
law and VA regulations pertaining to the use of lay 
statements in cases involving combat veterans.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Court in Caluza 
emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by combat. 
Caluza, 7 Vet. App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9, 16-19 (1999), the Court reiterated that the 38 U.S.C.A § 
1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Analysis

The veteran contends that he has bilateral hearing loss due 
to his exposure to loud noises during service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), there is evidence of 
right ear hearing loss shown currently.  Indeed, audiological 
testing completed in may 2002 showed profound hearing loss in 
the right ear.  Hickson element (1) has therefore been 
satisfied as to the right ear.
 
With regard to the left ear, however, VA audiometric testing 
in April 2002 reveals that the veteran does not have a 
hearing loss that currently meets the VA standard set forth 
in 38 C.F.R. § 3.385.  In fact, hearing in the left ear was 
considered normal.    

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  

Because there is no medical evidence showing that the veteran 
currently has hearing loss in his left ear, that aspect of 
his claim must be denied.  

With respect to Hickson element (2), in-service disease or 
injury, a review of the service medical records covering both 
periods of the veteran's active service reveals no evidence 
of hearing loss in either ear.  The record reflects that 
hearing loss in the right ear was initially identified in 
October 1998, more than 25 years after the veteran left the 
military.  Such right ear hearing loss was confirmed by VA 
examination in April 2002.  There is no medical evidence 
indicative of right ear hearing problems prior to October 
1998.  

However, notwithstanding the lack of medical evidence of ear 
disease during service, the Board believes that injury to the 
ears may have occurred during service.  First, the veteran's 
MOS, cannoneer, is consistent with exposure to noise during 
service. Second, combat status has been conceded by VA.  See 
the November 1994 RO rating decision which granted the 
veteran's claim of service connection for PTSD.  Hickson 
element (2) has therefore been satisfied. 

With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's 
hearing loss with his earlier military service.  
In this regard, the Board notes that the April 2002 VA 
examiner specifically opined that the veteran's hearing loss 
was not related to his military service.  

The Board has no reason to doubt that the veteran was exposed 
to noise during his military service, based on his MOS as a 
cannoneer.  There is no competent medical evidence, however, 
which supports the veteran's contention that such noise 
exposure led to hearing problems.  As noted above, even for a 
combat veteran such evidence is necessary.  See Kessel and 
Libertine, both supra.   

The only evidence which serves to connect the veteran's right 
ear hearing problems with his service are statements of the 
veteran himself.  The veteran's self-report that his hearing 
disorder was initially manifested during his period of active 
service or is otherwise related to his military service is 
not competent medical evidence which is required to establish 
his claim.  It is now well settled that as a layperson 
without medical training, the veteran is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2002); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

With respect to the veteran's statement that Mrs. L. told him 
that his hearing loss was due to his military service, there 
is no such statement from Mrs. L. of record.  The Court has 
held that a veteran's account of what a health care provider 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As indicated above, the medical records do not demonstrate 
that high frequency hearing loss in the right ear was present 
for many years after service.  Accordingly, the statutory 
presumption pertaining to sensorineural hearing loss is not 
for application in this case.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met.  

In sum, although Hickson element (2) has been met, Hickson 
elements (1) and (3) are not met with respect to left ear 
hearing loss, and Hickson element (3) is not met with respect 
to right ear hearing loss.  The Board accordingly concludes 
that a preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  The appeal is 
accordingly denied.


2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  

Factual Background

The service medical records are negative for any complaint, 
treatment or diagnosis regarding the skin.  The veteran's 
skin was clinically evaluated as normal on separation from 
his second period of active duty in June 1973.  

VA medical records dated from 1993 to 2001 are negative for 
complaint of or treatment for a skin condition.  

A note from Danville Family Physicians dated in September 
1998 states that the veteran had been under their care for 
treatment of shingles in June 1998.  

In July 2001, the veteran testified that he got shingles 
about three years earlier.  He indicated that he currently 
had a rash on his arm which was considered "jungle rot".  
He treated the rash with ointment provided by VA.  He 
indicated that he first saw signs of the rash about 7-8 
months after his discharge from service in 1970.  He stated 
that the rash comes and goes, showing up on his arms, back 
and legs.  He maintained that he had been told by a VA 
physician that the rash was due to a type of fungus caused by 
jungle rot.  See July 2001 hearing transcript.  

The veteran was afforded a VA general medical examination in 
April 2002.  The claims file was reviewed.  There was no 
medical history relative to the veteran's skin condition 
provided.  The examiner indicated that the veteran had a skin 
disorder, manifested in its most severe form just above the 
proximal part of the cleavage of the buttocks.  The general 
medical examiner opined that the veteran's skin disorder was 
etiologically related to service or exposure to Agent Orange.  
The examiner indicated, however, that he was unable to 
diagnose this lesion and believed strongly that the veteran 
should have a formal dermatology consultation.  

The veteran was afforded a VA dermatological examination in 
April 2002.  The claims file was reviewed by the specialist 
in dermatology.  It was noted that the veteran had a history 
of several skin problems and that he reported having a rash 
on his buttocks and at the top of the buttock crease since 
the fall of 1970.    

Physical examination revealed a few scattered lesions of 
sebaceous hyperplasia across his forehead.  On the dorsal 
aspect of both hands, but more on the right than the left, 
were some seborrheic keratoses.  There was a patch of mild 
dermatitis on the middle phalanx of the right third finger.  
This was on the dorsal aspect.  There was lichen simplex 
chronicus present, particularly on the right buttock at the 
junction with the natal cleft.  A few scattered lesions 
compatible with excoriated folliculitis were also present in 
the area.  The diagnoses were linchen simplex chronicus of 
the buttocks, folliculitis, mild nonspecific eczematous 
changes on the dorsal aspect of one finger, and sebaceous 
hyperplasia.  The examiner opined that it was not likely that 
any of the veteran's skin problems were related to his 
military experience.  

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§3.307(a)(6)(iii), 3.313 (2002).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2002); See also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne shall have become manifest to a degree of 10 
percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-346 (1994); 61 
Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam see 38 
C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for a skin 
disorder, to include as due to herbicide exposure in Vietnam.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Hickson element (1) is not in dispute.  The April 2002 VA 
examination shows diagnoses of multiple skin conditions, 
namely lichen simplex chronicus of buttocks, folliculitis, 
mild nonspecific eczematous changes on the dorsal aspect of 
one finger, and sebaceous hyperplasia.  

With respect to Hickson element (2), the veteran's service 
medical records are entirely silent as to complaint, 
treatment or diagnosis of any skin disorders in service.  The 
veteran's separation examination in June 1973 shows objective 
findings of normal skin.  There is no evidence of skin 
problems for decades after service.  

Although the veteran has contended, in connection with his 
claim for VA benefits, that he had skin problems during 
service, the Board places little weight of probative value on 
such statements in light of the utterly negative clinical 
record during service and for many years after service.  The 
Court has held that VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party.  Personal 
interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  
The Board has considered the statements and hearing testimony 
provided by the veteran concerning in-service skin disease. 
Against that testimony is the negative service and post-
service medical records.  The earliest objective medical 
evidence of record reflects that the veteran was treated for 
skin problems was in 1998, a quarter century after the 
veteran left military service.  The Board finds the veteran's 
statements made in connection with his claim for monetary 
benefits from the government, to be of relatively little 
probative value in light of the entire reported medical 
history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

Thus, after consideration of the evidence of record, the 
Board concludes that there is no indication of incurrence of 
a skin disease in service.  The veteran served in Vietnam and 
is therefore presumed to have been exposed to herbicides.  In 
service injury is therefore presumed.  Hickson element (2) is 
satisfied to that extent only.

Presumptive service connection due to Agent Orange exposure

With respect to Hickson element (3), medical nexus, the Board 
will initially discuss whether service connection can be 
granted based on presumptions pertaining to herbicide 
exposure found in the law and regulations, which in essence 
eliminate the need for a specific medical nexus opinion.

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.
 
In this case, the disabilities specified at 38 C.F.R. § 
3.309(e) do not include any of the veteran's diagnosed skin 
disorders.  Therefore, the Agent Orange presumptions are not 
applicable to this case.

Direct service connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his skin disorder under the regular 
criteria for service connection without regard for the Agent 
Orange presumptions.

With respect to Hickson element (2), as discussed above there 
is a presumption of Agent Orange exposure during service.  
The Board has further found that there was no in-service skin 
disease.  

With respect to Hickson element (3), medical nexus, the Board 
has carefully reviewed the evidence, including the VA 
examinations conducted in April 2002.  The VA examiner who 
conducted the April 2002 general medical examination noted a 
skin condition on the veteran's buttocks and concluded that 
such was related to his military service or his exposure to 
Agent Orange.  However, the VA examiner who conducted the 
dermatological examination concluded that the veteran's skin 
disorders were not related to his military service.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board may not reject medical opinions 
based on its own medical judgment. 
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

After having carefully reviewed the evidence , the Board 
finds the VA dermatologist's medical opinion to have greater 
evidentiary weight.  The VA examiner, as a specialist in skin 
disorders, is competent to render a medical opinion as to the 
symptomatology.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

The Board also finds the opinion of the VA dermatology 
specialist to have great evidentiary weight.  As discussed 
immediately above, in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
author's knowledge and skill in analyzing the medical data.  
Id.  indeed, it is clear in this case that the VA general 
medical examiner specifically deferred to the dermatology 
specialist.  Moreover, while both examiners reviewed the 
claims file, the VA dermatologist extensively examined the 
veteran and provided more details regarding his medical 
history.  Unlike the general medical examiner, who did not 
provide any basis for his opinion, the dermatology specialist 
specifically noted no evidence of skin disease during 
service.  The Board therefore places relatively little weight 
of probative value on the general medical examiner's nexus 
opinion.

The veteran also indicated during his July 2001 hearing that 
he had been told by an unnamed VA health care provider that 
he had "jungle rot" due to his military service.  Ass 
discussed above with respect to the first issue on appeal, no 
weight of probative value is placed on such statements.  See 
Robinette. 

It appears that the only evidence of record that supports the 
position that the veteran's skin disorders are related to 
exposure to Agent Orange during service are his own 
contentions.  While the Board does not doubt that the veteran 
is sincere in his belief that these disorders resulted from 
such exposure, as a lay person without medical training he is 
not considered competent to offer opinions regarding matters 
such as medical causation.  See Grottveit v. Brown, 5 Vet. 
App 91, 93 (1993); see also Espiritu v. Derwinski, supra.
 
In short, the evidence against Hickson element (3), medical 
nexus, preponderates.  That element is therefore not met.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a skin disorder.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange, is denied.






CONTINUED ON NEXT PAGE



REMAND

3.  Entitlement to service connection for glaucoma, to 
include as due to herbicide exposure.  
 
4.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.  

As noted in the Introduction, this case was previously before 
the Board and was remanded to the RO in October 2001.  The 
Board noted that the veteran, through testimony provided in 
July 2001, had clarified his position with regard to his 
glaucoma, arguing that his glaucoma was due to diabetes 
mellitus which was the result of exposure to Agent Orange in 
service.   Cf. 38 C.F.R. § 3.310(a) (2002) [service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury].  At the time, the issue of the veteran's entitlement 
to service connection for diabetes mellitus had not been 
resolved.  In its October 2001 remand, the Board instructed 
the RO to adjudicate the pending intertwined claim for 
entitlement to service connection for diabetes mellitus and 
to thereafter readjudicate the issue of entitlement to 
service connection for glaucoma, to include as secondary to 
glaucoma if service connection was granted for diabetes 
mellitus.  

Service connection for diabetes mellitus was granted by RO 
rating action in June 2002.  The RO issued a SSOC in April 
2003 which continued to deny the claim for service connection 
for glaucoma.  Contrary to the Board's remand instructions, 
however, the RO failed to adjudicate the glaucoma claim as 
secondary to diabetes mellitus as argued by the veteran.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the June 2002 rating 
decision assigned a 20 percent disability rating for diabetes 
mellitus.  In January 2003, the veteran submitted a statement 
which the Board liberally construes as a notice of 
disagreement (NOD) regarding the evaluation assigned for 
diabetes mellitus.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  A review 
of the record reveals that the issue of entitlement to an 
increased rating for diabetes mellitus was not addressed in 
the April 2003 SSOC.  

Under these circumstances, the RO must issue an appropriate 
SOC.  The Court has found that in such a situation where a 
veteran has filed a timely NOD, the appellate process has 
commenced and the veteran is entitled to a SOC on the issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 [an appeal consists of 
a timely notice of disagreement in writing and, after a SOC 
has been furnished, a timely substantive appeal].

The Board additionally observes that the April 2003 RO rating 
action granted the veteran a 100 percent disability rating 
for service-connected PTSD. In his July 2003 response to the 
Board's inquiry as to the need for another hearing, the 
veteran  stated "Receiving 100% benefits [from] April 2003.  
Hearing not necessary."  It is unclear from this 
communication whether the veteran wishes to continue to 
pursue this appeal in light of the grant of 100 percent 
disability.  Prior to undertaking any additional action, 
therefore, Veterans Benefits Administration (VBA) should 
contact the veteran in order to determine whether he wishes 
to withdraw the remaining issues. 
 
Accordingly, this case is REMANDED to VBA for the following 
action:

1.  VBA should contact the veteran and 
the veteran's representative in order to 
determine whether the veteran wishes to 
withdraw his appeal in light of the 
recent grant of a 100 percent disability 
rating.  

2.  If the veteran wishes to continue his 
appeal, VBA should readjudicate the issue 
of entitlement to service connection for 
glaucoma, to include as secondary to 
service-connected diabetes mellitus.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a SSOC, which includes the 
relevant laws and regulations regarding 
secondary service connection, and the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.  

3.  VBA should also issue the veteran a 
SSOC with respect to the issue of 
entitlement to an increased rating for 
diabetes mellitus.  The veteran must be 
advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2002).  Thereafter, only if 
an appeal has been perfected, this issue 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



